Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 1 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 2 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 3 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 4 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 5 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 6 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 7 of 8
Case 20-14681-amc   Doc 34   Filed 04/25/21 Entered 04/25/21 12:06:29   Desc Main
                             Document     Page 8 of 8
